         Case
         Case 1:20-cr-00380-PAC
              1:20-cr-00380-PAC Document
                                Document 9-1
                                         10 Filed
                                             Filed 08/19/20
                                                   08/14/20 Page
                                                            Page 11 of
                                                                    of 44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                       Protective Order

                v.                                                                     20 Cr. 380

 CHARLES EVANS,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality of individuals; (ii) would risk prejudicial

pretrial publicity if publicly disseminated; and (iii) that is not authorized to be disclosed to the

public or disclosed beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have
          Case
          Case 1:20-cr-00380-PAC
               1:20-cr-00380-PAC Document
                                 Document 9-1
                                          10 Filed
                                              Filed 08/19/20
                                                    08/14/20 Page
                                                             Page 22 of
                                                                     of 44




access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        3. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

            (b) Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

        7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s


                                                   2
            Case
            Case 1:20-cr-00380-PAC
                 1:20-cr-00380-PAC Document
                                   Document 9-1
                                            10 Filed
                                                Filed 08/19/20
                                                      08/14/20 Page
                                                               Page 33 of
                                                                       of 44




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                        Date: __August 14, 2020_____
    Brandon D. Harper
    Assistant United States Attorney


   ___________________________                           Date: _____________________
   Robert Walters
   Counsel for Charles Evans




SO ORDERED:

Dated: New York, New York
     August 19, 2020
                                                     ___________________________________
                                                     THE HONORABLE PAUL A. CROTTY
                                                     UNITED STATES DISTRICT JUDGE
                                                3
Case
Case 1:20-cr-00380-PAC
     1:20-cr-00380-PAC Document
                       Document 9-1
                                10 Filed
                                    Filed 08/19/20
                                          08/14/20 Page
                                                   Page 44 of
                                                           of 44
